EXHIBIT 10.9 Heska Corporation 2013 Management Incentive Plan 1. The Category Percentages for the 2013 MIP are as follows: Title Heska MIP Chief Executive Officer 50.0% of base pay President 35.0% of base pay Chief Financial Officer 35.0% of base pay Executive Vice Presidents 35.0% of base pay Vice Presidents 35.0% of base pay Managing Directors 25.0% of base pay Directors 25.0% of base pay 2. The Plan Allocation for the 2013 MIP is as follows: 75% on overall achievement of the Financial Performance Metric ("FPM") and 25% on achievement of Strategic Growth Initiatives ("SGI") 3.The Key Parameters for the 2013 MIP are as follows: ● Pre-MIP Operating Income – 75% ● Strategic Growth Initiative Milestone Achievement – 25%, as defined in the minutes for the May 2013 meeting of the Compensation Committee of the Board of Directors of Heska Corporation, with the following affiliated weightings: - Growth Initiative A o Succeed in Growth Initiative A for 50% weighting of SGI o Otherwise, 0% weighting of SGI - Growth Initiative B o Succeed in Growth Initiative B for 30% weighting of SGI o Otherwise, 0% weighting of SGI - Growth Initiative C o Succeed in Growth Initiative C for 20% weighting of SGI o Otherwise, 0% weighting of SGI 4. The Payout Structure for the 2013 MIP is as follows: ● All FPM MIP Payouts will be "self-funded" by a percentage of Pre-FPM MIP Operating Income (adjusted for minority interest) (PMOI) in excess of $2,000,000 ● PMOI in excess of $2,000,000 will be split 50%/50% between FPM MIP and the Company ● For FPM of Pre-FPM MIP Operating Income see the table below ● For SGI achievement of milestones, each milestone is a weighted percentage to equal 100% for SGI (3 total initiatives) ● Payouts for each parameter will be calculated independent of the success or failure of the other parameter ● Maximum MIP Payout for Proposed 2013 MIP for the financial metric parameter is paid at $4,738,250 of MPOI at 150% and achievement of the three milestones for SGI at 100% ● In another example, achievement of 50% weighting of the SGI milestones and $2,912,750 of PMOI would pay MIP of $152,125 for SGI and $456,375 for FPM ● Any MIP payment in excess of the Maximum MIP Payout shall be at the sole and absolute discretion of the Compensation Committee Heska Corporation 2ayout Table ($ unless otherwise noted) Operating Income Pre-FPM MIP Operating Income Post-FPM MIP FPM MIP Payout % FPM MIP Amount SGI Payout Amount* Total Payout Amount 0% 0 10% 20% 30% 40% 50% 60% 70% 80% 90% 100% 110% 120% 130% 140% 150% 4,738,250+ 3,369,125+ Capped *Assumes 100% achievement of milestones.
